 Case 3:19-cv-00120-CRS Document 30 Filed 06/04/20 Page 1 of 2 PageID #: 169




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

JAMES MALLORY                                                                            PLAINTIFF

v.                                                      CIVIL ACTION NO. 3:19-CV-P120-CRS

MARK BOLTON et al.                                                                   DEFENDANTS


                                 MEMORANDUM AND ORDER

       This is a pro se 42 U.S.C. § 1983 prisoner civil-rights action brought by Plaintiff James

Mallory who is incarcerated at the Louisville Metro Department of Corrections (LMDC). This

matter is before the Court upon a motion by Plaintiff “for immediate relief” (DN 23).

       In the instant motion, Plaintiff requests that Defendants Ashby, Redmon, and Walker be

held in contempt of court for “violations of Judge [Orders].” He states the grounds for his

motion are “withholding legal mail for (8) months”; “holding [Plaintiff] again in seg unit . . . by

himself”; and “reading all of his confidential files of legal work on this lawsuit [] . . . ask well

ask violating [Court Orders] to have his laptop in DVD . . .” Plaintiff then states that as of

“Thursday March 12, 2020, Plaintiff been deprive to have his Court Order laptop and legal

documents. . . . This again is retaliation violation of my constitutional rights [].” Plaintiff goes

on to state that he has “been denied access 2 the courts in Louisville Jail held my legal mail for 8

months allowing me to miss several deadlines . . .” As relief, Plaintiff seeks seven million

dollars and asks that Defendants be held in contempt of court.

       Plaintiff does not cite the order he contends Defendants have violated, and the Court

cannot find such an order in the record. On November 6, 2019, the Court conducted an initial

review of this action pursuant to 28 U.S.C. § 1915A (DN 15). Therein, the Court dismissed most

of Plaintiff’s claims but allowed individual-capacity First Amendment retaliation claims to
 Case 3:19-cv-00120-CRS Document 30 Filed 06/04/20 Page 2 of 2 PageID #: 170




proceed against Defendants Ashby and Walker and individual-capacity First Amendment legal

mail claims to proceed against Defendants Ashby and Redmon. The Court also entered a

Scheduling Order on the same date (DN 16). Since then, the Court has entered only three

additional orders – one in which it denied the dismissed Defendants’ motion for entry of final

judgment against them (DN 19); one in which it denied Plaintiff’s “motion for settlement” as

premature (DN 22); and one in which it ordered counsel to submit a notice of waiver of service

on behalf of Defendants or to file their addresses under seal (DN 24).

        Because Plaintiff has failed to show that Defendants have violated any order entered by

this Court by taking the actions alleged above, IT IS HEREBY ORDERED that the instant

motion (DN 23) is DENIED.

        To the extent that Plaintiff would like to assert any new claims against Defendants, he

should file a motion for leave to file a supplemental complaint with a proposed supplemental

complaint attached.

Date:   June 4, 2020




                                              Char
                                                 lesR.Si
                                                       mpsonI
                                                            II,Seni
                                                                  orJudge
                                                 Unit
                                                    edStat
                                                         esDi
                                                            str
                                                              ictCour
                                                                    t
cc:     Plaintiff, pro se
        Counsel of Record
4411.011




                                                 2
